         Case 6:16-cv-00102-BMM Document 111 Filed 09/16/19 Page 1 of 2
                                                                                  9/16/2019


                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                                HELENA DIVISION

BRAD TSCHIDA,                                  )
                                               ) Case No. CV 16-102-H-BMM
            Plaintiff,                         )
                                               ) ORDER GRANTING MOTION
    v.                                         ) FOR ENTRY OF JUDGMENT
                                               )
JEFF MANGAN, in his official capacity as       )
the Commissioner of Political Practices,       )
JONATHAN MOTL, in his personal                 )
capacity,                                      )
                                               )
            Defendants.                        )

         Pending before the Court is the unopposed motion of Plaintiff Brad Tschida

for (1) withdrawal of his motion for fees and costs (Doc. 108) in light of the

parties’ agreement for the State to pay Mr. Tschida $74,567.65 and (2) entry of

judgment in this matter. Good cause showing, the motion is GRANTED. The

Defendants are hereby permanently enjoined from enforcing Mont. Code Ann. § 2-

2-136(4) (2017). The Court shall set out its judgment in a separate document in

accordance with Fed. R. Civ. Proc. 58(a).

         DATED this 16th day of September, 2019
Case 6:16-cv-00102-BMM Document 111 Filed 09/16/19 Page 2 of 2
